If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    FOR PUBLICATION
                                                                    April 25, 2019
                Plaintiff-Appellant,                                9:10 a.m.

v                                                                   No. 346383
                                                                    Oakland Circuit Court
THOMAS RAY BEARD,                                                   LC No. 2017-264893-FH

                Defendant-Appellee.


Before: SHAPIRO, P.J., and BECKERING and M. J. KELLY, JJ.

SHAPIRO, J.

         The prosecution appeals by leave granted1 an amended judgment of sentence entered by
the trial court. For the reasons stated below, we vacate the amended judgment of sentence.

                                                 I.

        While on parole for an unarmed robbery conviction, defendant was arrested for domestic
violence. He pleaded no contest to domestic violence, third offense, MCL 750.81(5), which is a
felony.2 On February 15, 2018, the trial court sentenced defendant to a year in jail. At
sentencing, the court stated that the sentence was “consecutive to a parole violation.” The
judgment of sentence also stated, “Sentence consecutive to parole violation.” (Capitalization
omitted). But the judgment of sentence provided that defendant’s sentence would begin on
February 15, 2018.

        As a result of his parole violation, defendant returned to prison to serve the remaining
few months of his prior sentence for unarmed robbery. He was discharged on August 17, 2018,
and transferred to Oakland County Jail.


1
 People v Beard, unpublished order of the Court of Appeals, entered December 7, 2018 (Docket
No. 346383).
2
    The judgment of sentence erroneously cites MCL 750.81(4) as the convicted offense.



                                                -1-
        On October 17, 2018, defendant filed a motion to amend the judgment of sentence or for
issuance of a habeas corpus writ. Defendant explained that the Oakland County Jail was
interpreting the judgment of sentence to mean that his domestic-violence sentence began when
he arrived at the jail on August 17, not on February 15 as provided by the judgment of sentence.
Defendant requested that the trial court remove the “consecutive to parole violation” language
from the judgment of sentence.

       After hearing oral argument, the trial court agreed with defendant that his sentence for
domestic violence should have begun to run on the date of sentencing. Accordingly, it granted
defendant’s motion and amended the judgment of sentence to provide, “Sentence consecutive to
parole violation. Defendant shall begin to accrue time on the 365 day sentence on February 15,
2018.” (Capitalization omitted).

                                               II.

                                               A.

        As an initial matter, the prosecutor argues that defendant’s motion to amend the judgment
of sentence was untimely. The prosecutor did not raise this issue before the trial court, but
contends on appeal that the issue has not been waived because it pertains to the trial court’s
jurisdiction. The prosecutor does not provide caselaw holding that a trial court lacks subject-
matter jurisdiction to consider untimely post-trial motions. However, even if we accept this
premise as true, we conclude that defendant’s motion was not untimely.

       The prosecutor argues that defendant’s motion should be construed as motion to correct
an invalid sentence, which generally must be filed within six months of the entry of the judgment
of sentence. See MCR 6.429(B)(3)(a). We conclude, however, that defendant’s motion to
amend the judgment of sentence is better understood as motion to correct a clerical mistake, i.e.,
an error “arising from oversight or omission,” which may be brought at any time. See MCR
6.435(A).

        To determine the nature of a filing, we look through the party’s labels and focus on the
substance of the filing. See Altobelli v Hartmann, 499 Mich. 284, 299; 884 NW2d 537 (2016).
Here, it is clear that defendant was not seeking to correct an invalid sentence imposed by the
court but rather was attempting to enforce the imposed sentence. The trial court agreed with
defendant that the Oakland County Jail’s interpretation of the “sentence begins” date was
incorrect and amended the judgment of sentence accordingly. Further, there was plainly an
ambiguity in the original judgment of sentence because the imposed sentence was consecutive to
the parole violation but also set to run from the date of sentencing. Indeed, both defendant and
the prosecutor requested an amendment to the judgment of sentence. For those reasons, we
conclude that defendant’s motion was brought to address an oversight or omission in the
judgment of sentence and is thus best viewed as motion to correct a mistake. As such, the
motion was not untimely.




                                               -2-
                                                 B.

       The prosecution also argues that the trial court misinterpreted MCL 768.7a(2) by
amending the judgment so that defendant’s jail sentence on the domestic violence conviction ran
from the date of sentencing. We agree.3

         MCL 768.7a(2) requires consecutive sentencing for felonies committed while on parole:

                 (2) If a person is convicted and sentenced to a term of imprisonment for a
         felony committed while the person was on parole from a sentence for a previous
         offense, the term of imprisonment imposed for the later offense shall begin to run
         at the expiration of the remaining portion of the term of imprisonment imposed
         for the previous offense.

Accordingly, “[a] parolee who is sentenced for a crime committed while on parole must serve the
remainder of the term imposed for the previous offense before he serves the term imposed for the
subsequent offense.” People v Seiders, 262 Mich. App. 702, 705; 686 NW2d 821 (2004).
Defendant committed a felony while he was on parole for unarmed robbery. He then returned to
prison to serve his remaining term of imprisonment for unarmed robbery, which he completed on
August 17, 2018. Thus, per MCL 768.7a(2), defendant’s jail sentence for domestic violence
should not have begun to run until August 17, 2018.

        The issue is complicated, however, by Wayne Co Prosecutor v Dep’t of Corrections, 451
Mich. 569; 548 NW2d 900 (1996), and the degree to which the holding in that case is applicable
here. In Wayne Co Prosecutor the Supreme Court held that, for purposes of becoming eligible
for parole, the minimum sentence for the offense committed while on parole effectively begins to
run on the date of sentencing. Id. at 579-581. In that case, the prosecutor argued that the
recently enacted MCL 768.7a(2) required a defendant to serve the entire remaining maximum
sentence on the prior offense, plus the minimum sentence for the offense committed while on
parole, before again becoming eligible for parole. See id. at 571-572, 574. This was at odds
with MCL 791.234(3),4 which provides that a defendant’s new parole eligibility date is
determined by adding the minimum terms for the previous and subsequent offenses, and that the
defendant’s new maximum term is the sum of the maximum terms for each offense:

                 (3) If a prisoner other than a prisoner subject to disciplinary time is
         sentenced for consecutive terms, whether received at the same time or at any time
         during the life of the original sentence, the parole board has jurisdiction over the
         prisoner for purposes of parole when the prisoner has served the total time of the
         added minimum terms, less the good time and disciplinary credits allowed by
         statute. The maximum terms of the sentences must be added to compute the new



3
 We review issues of law, including statutory interpretation, de novo. People v Pace, 311 Mich
App 1, 4; 874 NW2d 164 (2015).
4
    At that time, MCL 791.234(3) was found at MCL 791.234(2).



                                                 -3-
       maximum term under this subsection, and discharge must be issued only after the
       total of the maximum sentences has been served less good time and disciplinary
       credits, unless the prisoner is paroled and discharged upon satisfactory completion
       of the parole.

The practical effect of MCL 791.234(3) is that the minimum term for the consecutive sentence
begins to run immediately, and the defendant will become eligible for parole after serving the
combined minimum sentence. See Wayne Co Prosecutor, 451 Mich. at 580. The Supreme Court
rejected the argument that MCL 768.7a(2) had implicitly repealed MCL 791.234(3). Id. at 575,
582. As the Court aptly summarized in People v Idziak, 484 Mich. 549, 558; 773 NW2d 616
(2009):

       [I]n Wayne Co Prosecutor, we rejected the prosecutor’s argument that MCL
       768.7a(2) requires a parolee to serve his entire original maximum sentence, plus
       his new minimum sentence, before becoming eligible for parole, and held that the
       [Department of Correction’s] practice of calculating the new parole eligibility
       date, as mandated by MCL 791.234(3), was consistent with MCL 768.7a(2).

       Defendant argues that Wayne Co Prosecutor compels the conclusion that he should
receive credit against his consecutive jail sentence while serving the balance of his incarceration
on the parole violation. However, we do not read Wayne Co Prosecutor so broadly. That case
concerned the timing of a defendant’s eligibility for parole following imposition of a
consecutive, indeterminate prison term. Here, defendant did not receive an indeterminate prison
sentence with a minimum and maximum term. He was instead sentenced to a fixed jail term for
which he is not eligible for parole5 and so MCL 791.234(3) is therefore not applicable.
Defendant’s sentence is squarely controlled by MCL 768.7a(2).

        In addition to Wayne Co Prosecutor, defendant relies on Idziak. However, Idziak held
that parolees do not receive jail credit on the new offense for time served before sentencing.
Idziak, 484 Mich. at 562. Thus, Idziak’s holding does not lend additional support to defendant’s
position.

        In sum, the trial court erred in ruling that defendant’s consecutive jail sentence ran from
the date of sentencing. A jail sentence imposed consecutive to an indeterminate prison sentence
does not begin to run until the defendant is paroled from the prison sentence or completes his
maximum term.6 Accordingly, defendant’s jail sentence for the new offense did not begin to run
until his release from prison.



5
 A defendant serving a jail sentence, whether concurrent or consecutive, remains eligible for
good-time credit as provided for in MCL 51.282. However, an early release from jail based
upon good time earned is not a parole.
6
  Defendant had only a few months remaining on the maximum term of his armed robbery
conviction and so he did not have another opportunity for parole.



                                                -4-
        Vacated and remanded for correction of the judgment of sentence. We do not retain
jurisdiction.



                                                      /s/ Douglas B. Shapiro
                                                      /s/ Jane M. Beckering
                                                      /s/ Michael J. Kelly




                                           -5-